DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 October 2021 has been entered.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
The margins are not of proper size in Figure(s) 1, 13, 14, 16-19, 23-40, 42-44, 47-50, 55-60, 62, 64-70, 73-76, 79, 80, 82, 83, 85, 89-93, 95-98, 101, 103, 105, and 111.  See 37 CFR 1.84(g).
The numbering of the sheets of drawings bearing FIG(s). 1, 13, 14, 16-19, 23-40, 42-44, 47-50, 55-60, 62, 64-70, 73-76, 79, 80, 82, 83, 85, 89-93, 95-98, 101, 103, 105, and 111 is not in compliance with all aspects of 37 CFR 1.84(t).

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, are required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:


“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the 


	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 97-116, 118-121, 124-126, 130, and 131 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 97 is the sole independent claim that is currently pending.  For convenience, claim 97 is reproduced below.

    PNG
    media_image2.png
    507
    530
    media_image2.png
    Greyscale









As a result of amendment, claim 97, steps a) and b) now recite the following limitations:

    PNG
    media_image3.png
    256
    467
    media_image3.png
    Greyscale

As seen above, claim 97, step a) requires “contacting the sample comprising the plurality of nucleic acids, or a portion thereof”.  (Emphasis added)  As seen above, step b) now requires “amplifying the target nucleic acid or a portion thereof”.   (Emphasis added)
As is evidenced above, the “portion thereof” in step b) had been in reference to the sample.  However, as a result of amendment, the “portion thereof” is now in reference to the “target nucleic acid”.  It is less than clear as to just what constitutes the metes and bounds of “a portion” of the target nucleic acid.
Claim 97, step a) i), now requires the following:
a) contacting the sample comprising the plurality of nucleic acids, or a portion thereof, to: 
i) a guide nucleic acid comprising RNA having at least 10 nucleotides reverse complementary to a sequence in the target nucleic acid in the plurality of nucleic acids[.]  (Emphasis added)

As is evidenced above, claim 97, step a) refers to both “the plurality of nucleic acids or a portion thereof”, yet in step a) i), the “guide nucleic acid” is defined in relation to the “target 

Claim 97 is confusing as to how the simple detection of any “signal”, which can be any optical signal (newly-added claim 131) is to be construed as evidence of absence of target when no optical label that is not hybridized to any target or portion thereof is removed or inactivated.  Likewise, if the optical label used for probes to both target and negative control are the same, it is unclear as to just how one would be able to perform a step of “comparing the signal[s]” (step d)). 

In addition to the above, it is unclear if only a “change in signal” is due to “trans cleavage of the reporter”, or whether both “signal, or a change in signal” can only occur following “trans cleavage”.

While independent claim 97 specifies that the “guide nucleic acid” is to have nucleotides that are complementary to the target, it is unclear if the “reporter” also has a nucleotide sequence that is complementary to the target.

Claims 98-116, 118-121, and 124-131 do not overcome all of these above-identified issues and are similarly rejected.

Claim 98 is confusing as seemingly the amended method now requires opposite procedures to be performed.  As seen in steps (2) and (4)…
(2) wherein, when the target nucleic acid is DNA, the method further comprises in vitro transcribing the target nucleic acid to produce an RNA and amplifying the RNA to produce the amplicon… and 


It is less than clear if one is to be doing both or just one of these procedures.  Similar issues exist with regard to steps (1) and (3) where the “target nucleic acid is RNA”.

Claim 107, as amended, requires a “first chamber’ and “a second chamber”.  The first chamber comprises “a buffer for lysing the cell” and the second chamber is “fluidically connected to the first chamber” and that “the amplifying and the detecting are performed in the second chamber.”  It is unclear if amplification that requires thermocycling is performed on the second chamber (see, e.g., claim 104), or whether the amplification to be performed in the second chamber is “isothermal amplification” (claim 103).  It is also unclear if the positive control and negative control samples (claim 97, step d)) are also present in the same two chambers at the same time as the “sample comprising a plurality of nucleic acids”.
Claim 112 is confusing as to just which of the nucleic acids in claims 97 and 111 the affinity molecule is conjugated.
Newly-added claims 127-131 are confusing for while the claims further define aspects of “the reporter”, it is less than clear as to how, if at all, such limitations relate to the “detection moiety” which, as seen in independent claim 97 at step a) iii) is identified as being a part/component of the “reporter”.

Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 97-116, 118-121, and 124-131 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 97 is the sole independent claim that is currently pending.  For convenience, claim 97 is reproduced below.

    PNG
    media_image2.png
    507
    530
    media_image2.png
    Greyscale

As evidenced above, the method of claim 97 requires the use of “a reporter comprising a nucleic acid and a detection moiety”.  The reporter is not defined as requiring that it be capable of binding to the “target nucleic in a sample”, be it specifically or non-specifically.  Rather, as recited in the method, it is simply contacted with the sample.  In contrast, the “guide nucleic acid” is required to be “reverse complementary to a sequence in the target nucleic acid”.  As seen in step (c), “trans cleavage by the programmable nuclease is activated upon hybridization of the guide nucleic acid to the target nucleic acid, resulting in cleavage of the nucleic acid of the reporter”.  
As seen at page 164, line 3-4, of the disclosure, applicant asserts “Often, the signal is an optical signal, such as a colorometric signal or a fluorescence signal.”  For purposes of examination, the aspect that the “signal” can be virtually any detectable label, including any fluorescent label, the presence of such would be detectable whether or not the target and guide sequences hybridized.  It is further noted that as a result of applicant’s use of the alternative “or” in step c), the method does not require that there be any change in signal or any “trans cleavage by the programmable nuclease”.  Given such, it stands to reason that any optical label present at the start of the assay would be present at the end, and that one would not be able to determine if and when any target is actually present. 
Claims 98-116, 118-121, 125, 126, 130, and 131, which depend from claim 97, fail to overcome these issues and are similarly rejected.  In support of this position it is noted that the claimed method of the above identified claims does not require that one detect any change in signal.  In support of this embodiment is applicant’s use of the alternative “or” in claim 97. Step c).  While claim 97, step d) requires “comparing the signal to a control signal”, there is no requirement that the signals be different, and if the same, that they be detected in different reaction chambers.
While dependent claims 113-116, and 118-120 specify different programmable nucleases, there is no requirement that the label be non-detectable prior to cleavage, and/or that there be some “change” in signal, and that one detects this change in order to reach the conclusion that the target is present, as is required in dependent claims 127-129.

Terminal Disclaimer
Acknowledgement is made of applicant having filed a terminal disclaimer on 03 September 2021 over Application Number 17/037,592.  Said terminal disclaimer was reviewed and approved on 05 September 2021.  Accordingly, the provisional rejection of claims 97 and 99-110 over claim 126 of copending application 17/037,592 has been withdrawn.   
	

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Bradley L. Sisson/Primary Examiner, Art Unit 1634